The Circuit Court of Dade County sitting as a Court of Appeal reversed a judgment of the Civil Court of Record of Dade County, Florida, on a writ of error prosecuted from a judgment in favor of petitioner Grodin in the sum of $2,500.00. The judgment of reversal *Page 379 
was concurred in by three Judges of the Circuit Court. See Chapter 15660, Acts 1931, Laws of Florida. The controversy is now before us on a petition for certiorari directed to the reversing judgment of the Circuit Court.
The effect of the judgment of reversal, as it has been entered by the Circuit Court, is not to finally determine the cause in the Circuit Court by directing the kind of judgment to be entered on its mandate by the Civil Court of Record.
Under the Circuit Court's reversal of the judgment of the Civil Court of Record a new trial is required. After this there must be entered another final judgment which must be reviewed on a new writ of error to the Circuit Court, if the aggrieved party desires to prosecute same to such judgment as may be hereafter rendered. The Supreme Court awards certiorari in cases like this only to quash the final action of the Circuit Court sitting as a court of appeal.
A judgment of reversal by a Circuit Court on writ of error to a Civil Court of Record, which simply remands the cause to the latter court for further proceedings, is not a final adjudication of the cause and the Supreme Court will not issue a certiorari to the judgment of the Circuit Court under such circumstances. Holmberg v. Toomer, 78 Fla. 116, 82 Sou. Rep. 620; Rifas v. Gross, 106 Fla. 708, 143 Sou. Rep. 600; Kroier v. Kroier, 95 Fla. 865, 116 Sou. Rep. 753; First Nat. Bank v. Gibbs, 78 Fla. 118, 82 Sou. Rep. 618; Waddell v. McAllister,97 Fla. 1054, 122 Sou. Rep. 578. The singular exception to the foregoing rule is where the judgment of reversal by the Circuit Court contains an affirmative direction to the court below to proceed in violation of some essential requirement of the law in the ultimate judgment required to be rendered pursuant to the appellate court's directions in its mandate. Midland Motor Car Co. v. Willys-Overland, Ins., 101 Fla. 837, 132 Sou. Rep. 692. *Page 380 
In the present case, which is not yet concluded in the lower courts, all the propositions of law already passed on by the Circuit Court in its judgment of reversal, will still remain in the record of the entire proceedings. And if the ultimate judgment entered as the final action of the Circuit Court shall appear to have been arrived at on the whole record in violation of the essential requirements of law, an applicable writ of certiorari, if petitioned for in this Court and allowed, will remove the complete record to the Supreme Court for appropriate relief in the premises as to all matters properly within the scope of the review involved in a certiorari proceeding.
Certiorari denied without prejudice.
WHITFIELD, TERRELL and BUFORD, J. J., concur.
                   ON PETITION FOR REHEARING.